          Case 2:20-cv-01586-GMN-DJA Document 30 Filed 10/30/20 Page 1 of 3




1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    Erin Gettel
     Assistant Federal Public Defender
4    411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
5    (702) 388-6577
6    Erin_Gettel@fd.org

7                              United States District Court
8                                   District of Nevada
     Jess Elijio Carranza, Jimmy Carter Kim,
9
                   Plaintiffs/Petitioners,       Case No. 2:20-cv-01586-GMN-DJA
10
           v.                                    Motion for Scheduling Order
11
     Brian Koehn, Warden, Nevada Southern
12   Detention Center,
13                 Defendant/Respondent
14

15         This case began as a hybrid habeas/civil rights action.1 This Court promptly
16   ordered the complaint-petition to be served on respondent-defendant by (1)
17   delivering a copy along with the summons and exhibits on the USAO for the District
18   of Nevada and (2) delivering the same to Warden Koehn at NSDC.2 Service was

19   made, and an AUSA along with two attorneys from Struck Love Bojanowski &

20   Acedo, PLC, entered notices of appearance on behalf of the Warden.3 This Court

21   also ordered the Warden to file an answer by September 17, 2020.4

22

23

24

25
           1   ECF No. 1.
           2   ECF No. 5.
26
           3   ECF No. 9–11.
27         4   ECF No. 5.
          Case 2:20-cv-01586-GMN-DJA Document 30 Filed 10/30/20 Page 2 of 3




1
           Through the USAO, the Warden filed a response and a motion to dismiss.5
2    On October 16, 2020, this Court granted in part and denied in part the motion to
3    dismiss, dismissing Carranza and Kim’s habeas corpus claims but denying the
4    motion without prejudice in all other respects.6 Because the habeas portion of this
5    case has been dismissed and it is now proceeding solely as a civil-rights case
6    premised on this Court’s inherent authority under 28 U.S.C. 1331 (which is the
7    same authority from which Bivens derives), plaintiffs respectfully request that this
8    Court issue a scheduling order under Local Rule 16-1(b) so that this case may

9    proceed.

10         Dated: October 30, 2020.

11
                                                    Respectfully submitted,
12
                                                    Rene L. Valladares
13                                                  Federal Public Defender
                                                    /s/ Erin Gettel
14
                                                    Erin Gettel
15                                                  Assistant Federal Public Defender
16

17

18

19

20

21

22

23

24

25

26
           5   ECF Nos. 12, 13.
27         6   ECF No. 24.

                                                2
          Case 2:20-cv-01586-GMN-DJA Document 30 Filed 10/30/20 Page 3 of 3




1                     CERTIFICATE OF ELECTRONIC SERVICE

2          The undersigned hereby certifies that he is an employee of the Federal Public
3    Defender for the District of Nevada and is a person of such age and discretion as to
4    be competent to serve papers.
5          That on October 30, 2020, he served an electronic copy of the above and
6    foregoing Motion for Scheduling Order by electronic service (ECF) to the person

7    named below:

8

9                       NICHOLAS A. TRUTANICH
                        United States Attorney
10                      HOLLY A. VANCE
                        Assistant United States Attorney
11                      501 Las Vegas Blvd. South
                        Suite 1100
12                      Las Vegas, NV 89101

13                                             /s/ Brandon Thomas
                                               Employee of the Federal Public
14                                             Defender
15

16

17

18

19

20

21

22

23

24

25

26

27


                                               3
